      Case 18-18518   Doc 29   Filed 04/19/19 Entered 04/19/19 06:09:36   Desc Main
                                 Document     Page 1 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                 )     Case No:        18-18518
 Delwin Short                           )
                 Debtor,                )     Chapter:        Chapter 13
                                        )
                                        )     Judge:           Pamela S. Hollis

                                  NOTICE OF MOTION

To:       Delwin Short, 1627 Firethorn St., Bolingbrook, IL, 60490

          Glenn B. Stearns, 801 Warrenville Rd. Suite 650, Lisle, IL,
          60532

          Office of the US Trustee, 219 S. Dearborn St., Suite 873,
          Chicago, IL 60604

          Codilis & Associates PC, 15W030 N. Frontage Rd., Ste. 100,
          Burr Ridge, IL 60527

          Wells Fargo Bank N.A., Default Document Processing, MAC
          N9286-01Y, 1000 Blue Gentian Rd., Eagan, MN 55121-7700


PLEASE TAKE NOTICE that on May 10, 2019 at 10:45 a.m., I shall
appear before the Honorable Judge Pamela S. Hollis in Joliet City
Hall, 150 W. Jefferson St. 2nd Floor, Joliet, IL and then and there
present the attached MOTION TO AUTHORIZE SHORT SALE, a copy of which
is attached hereto.

                                      By:    _/s/ Briana Czajka
                                                Briana Czajka

                               CERTIFICATE OF SERVICE

I, Briana Czajka, hereby certify that I served a copy of this Notice
along with the aforementioned document upon the above parties, by
causing the same to be mailed in a properly addressed envelope,
postage prepaid, at 55 E. Monroe, Chicago, Illinois, before the hour
of 5:30 p.m., on April 19, 2019.

                                      By:    _/s/ Briana Czajka
                                                Briana Czajka
Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
Ph): 312.332.1800 (Fax):           877.247.1960
           Case 18-18518          Doc 29      Filed 04/19/19 Entered 04/19/19 06:09:36   Desc Main
                                                Document     Page 2 of 4
Adventist Bolingbrook Hospital             Illinois American Water
Bankruptcy Department                      P.O. Box 94551
75 Remittance Dr., #6097                   Palatine IL 60094
Chicago IL 60675
                                           Illinois Department of Revenue
Amita Health                               Bankruptcy Department
P.O. Box 14099                             PO Box 19044
Bolingbrook IL 60440                       Springfield IL 62794-9044

Aspire Counseling Services PC              Illinois Housing Development Auth
24014 Renwick Ste 100                      401 N. Michigan Ave
Plainfield IL 60544                        Chicago IL 60611

Augusta Village HO Assn                    Illinois State Toll Hwy Auth
1250 E Diehl Rd                            Attn: Legal Dept - Bob Lane
Naperville IL 60563                        2700 Ogden Ave.
                                           Downers Grove IL 60515-1703
City of Chicago Bureau Parking
Bankruptcy Dept/City Clerk                 IRS Priority Debt
121 N. LaSalle St                          Bankruptcy Dept.
Room 107                                   PO Box 7346
Chicago IL 60602                           Philadelphia PA 19101

Commonwealth Edison                        Naperville Dental Center
Attn: System Credit/BK Dept                2547 Plainfield Rd
3 Lincoln Center 4th Floor                 Naperville IL 60565
Oakbrook Terrace IL 60181
                                           National Financial Group
Express Scripts                            51 Monroe St #205
P.O. Box 747000                            Rockville MD 20850
Cincinnati OH 45274
                                           Nicor Gas
Finance Federal Credit Union               Bankruptcy Department
7017 Kennedy Ave                           PO Box 549
Hammond IN 46323                           Aurora IL 60507

J. Kevin Ryan                              Sir Finance
Registered Agent For Finance Federal       Bankruptcy Department
Credit Union                               6140 N. Lincoln Ave.
Attn: Bankruptcy Department                Chicago IL 60659
7101 East 56th Street
Indianapolis IN 46226                      Suburban Foot & Ankle Assoc
                                           15724 S. Rte 59, Unit 100
Flagship Credit Accept                     Plainfield IL 60544
Attn: Bankruptcy Dept.
3 Christy Dr Ste 201                       TCF National BANK
Chadds Ford PA 19317                       C/O RGS Financial
                                           1700 Jay Ell Dr Ste 200
Illinois Corporation Service               Richardson TX 75081
Registered Agent For Flagship Credit
Accept                                     Village of Riverdale
Attn: Bankruptcy Department                157 W 144th St
801 Adlai Stevenson Drive                  Riverdale IL 60827
Springfield IL 62703
                                           Wells Fargo Home Mortgage
Illiana Financial CRED                     Bankruptcy Dept
Attn: Bankruptcy Dept.                     8480 Stagecoach Cir
1600 Huntington Dr                         Frederick MD 21701
Calumet City IL 60409
   Case 18-18518   Doc 29   Filed 04/19/19 Entered 04/19/19 06:09:36   Desc Main
                              Document     Page 3 of 4


              IN THE UNITED STATES OF BANKRUPTCY COURT
       FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                              )     Case No:        18-18518
 Delwin Short                        )
                Debtor,              )     Chapter:        Chapter 13
                                     )
                                     )     Judge:           Pamela S. Hollis

                      MOTION TO AUTHORIZE SHORT SALE

NOW COMES the Debtor, Mr. Delwin Short (the “Debtor”), by and

through his attorneys, Geraci Law LLC, to present his MOTION TO

AUTHORIZE SHORT SALE, and states as follows:

  1.   This Court has jurisdiction pursuant to 11 U.S.C. 1334 and

       this is a “core proceeding” under 28 U.S.C. 157(b).

  2.   The Debtor filed a petition for bankruptcy protection under

       Chapter 13 of the US Bankruptcy Code and a plan of

       reorganization on 06/29/2018.

  3.   This Honorable Court confirmed the Debtor’s plan on

       09/21/2018.

  4.   The Debtor now seeks to sell his home located at 1627

       Firethorn St., Bolingbrook, IL, in a short sale.

  5.   The Debtor has received an offer from Edward & Enyonam Moloane

       to purchase the home for $268,500. See Exhibit A.

  6.   Allowing the Debtor to sell his home via a short sale will

       allow him to move without being encumbered by the mortgage

       payment.
 Case 18-18518   Doc 29
                     Filed 04/19/19 Entered 04/19/19 06:09:36 Desc Main
                       Document     Page 4 of 4
WHEREFORE, the Debtor, Mr. Delwin Short, prays that this Court

enter an order authorizing him to sell the property located at

1627 Firethorn St., Bolingbrook, IL, via short sale and for such

further additional relief that this Court may deem just and

proper.




                                       __/s/ Briana Czajka
                                         Briana Czajka



Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax):        877.247.1960
